          Case 1:18-cv-06471-ER Document 144 Filed 03/01/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  STATES OF NEW YORK,
  CONNECTICUT, NEW JERSEY,
  RHODE ISLAND and WASHINGTON,
  and COMMONWEALTHS OF
  MASSACHUSETTS and VIRGINIA,

     Plaintiffs,                                   No. 18-cv-6471 (ER)

     v.

  UNITED STATES DEPARTMENT OF
  JUSTICE; and WILLIAM P. BARR, in
  his official capacity as Attorney General
  of the United States,

     Defendants.



  CITY OF NEW YORK,

     Plaintiff,

     v.

  WILLIAM P. BARR, in his official                 No. 18-cv-6474 (ER)
  capacity as Attorney General of the
  United States of America, and the
  UNITED STATES DEPARTMENT OF
  JUSTICE,

     Defendants.



      [PROPOSED] ORDER GRANTING PARTIAL SUMMARY JUDGMENT IN
                         PLAINTIFFS’ FAVOR

      After considering the motion for partial summary judgment of Plaintiffs, the States of New

York, Connecticut, New Jersey, Rhode Island, and Washington, and the Commonwealths of
         Case 1:18-cv-06471-ER Document 144 Filed 03/01/19 Page 2 of 3



Massachusetts and Virginia, as well as the City of New York, against Defendants, the United States

Department of Justice and William P. Barr, in his official capacity as Attorney General of the

United States, as well as the pleadings, declarations, and exhibits, the Court FINDS as follows:

    1. Defendants’ imposition of all immigration-related conditions on FY 2018 Byrne JAG
       applicants is unlawful.
          a. Defendants lack the statutory authority to impose both the Original and
              Additional Conditions and, thus, the conditions are ultra vires under the
              Administrative Procedure Act and must be set aside.
          b. Defendants have not acted in accordance with 34 U.S.C. § 10228(a), which
              prohibits Defendants from exercising any direction, supervision, or control over
              any state or local law enforcement agency.
          c. Defendants’ imposition of both the Original and Additional Conditions is
              arbitrary and capricious and must be invalidated.

    2. Defendants’ imposition of all immigration-related conditions on FY 2018 Byrne JAG
       applicants is unconstitutional.
          a. Defendants cannot impose the Section 1373/1644 conditions because 8 U.S.C.
              § 1373 is unconstitutional under Tenth Amendment anti-commandeering
              principles.
          b. Defendants cannot impose the Section 1373/1644 conditions because 8 U.S.C.
              § 1644 is unconstitutional under Tenth Amendment anti-commandeering
              principles.
          c. Defendants’ imposition of both the Original and Additional conditions violates
              the separation of powers.

Accordingly, IT IS HEREBY ORDERED AND DECREED THAT:

   (a) Defendants’ imposition of all immigration-related conditions on FY 2018 Byrne JAG
       applicants is both unlawful and unconstitutional;

   (b) 8 U.S.C. § 1373 and 8 U.S.C. § 1644 are unconstitutional;

   (c) Defendants are enjoined from imposing all immigration-related conditions on Plaintiff
       States and all other FY 2018 Byrne JAG applicants located in Plaintiff States, including
       New York City, and this Court retains jurisdiction to monitor DOJ’s compliance with this
       judgment;

   (d) Defendants are mandated to immediately disburse State Plaintiffs’ FY 2018 Byrne JAG
       awards as they would in the ordinary course, without regard to the challenged conditions;

   (e) Defendants are mandated to disburse City Plaintiff’s FY 2018 Byrne JAG award; and
         Case 1:18-cv-06471-ER Document 144 Filed 03/01/19 Page 3 of 3



   (f) Plaintiffs are awarded their reasonable fees, costs, and expenses, including attorneys’ fees,
       pursuant to 28 U.S.C. § 2412.




Dated:



                                                             ______________________________
                                                             United States District Judge
